Citation Nr: 1423303	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-46 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an increased rating for a right shoulder disability.

2.  Entitlement to an increased rating for a left shoulder disability.

3.  Entitlement to an increased rating for a right knee disability.

4.  Entitlement to an increased rating for a left knee disability.

5.  Entitlement to an increased rating for a right ankle disability.

6.  Entitlement to an increased rating for a left ankle disability.

7.  Entitlement to an increased rating for a right hip disability.

8.  Entitlement to an increased rating for a left hip disability.

9.  Entitlement to a temporary total rating for hospitalization or convalescence.

10.  Entitlement to an effective date prior to July 28, 2009 for the grant of service connection for status post hysterectomy with bilateral salpingo-oopherectomy secondary to service-connected Crohn's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to December 1980.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had been received and granted service connection for status post hysterectomy with bilateral salpingo-oopherectomy secondary to service-connected Crohn's disease, effective July 28, 2009.


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal for increased ratings and temporary total rating was requested.

2.  The Veteran's original claim for service connection for residuals of a hysterectomy with bilateral oopherectomy secondary to service-connected disability or medication use was denied by the Board in an August 1997 decision and she did not file an appeal to the United States Court of Appeals for Veterans Claims.  

2.  The Veteran submitted a request to reopen a claim for service connection for status post hysterectomy with bilateral salpingo-oopherectomy secondary to service-connected Crohn's disease that was received by the RO on July 28, 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant of the claims for increased ratings and temporary total rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

The criteria for an effective date prior to July 28, 2009, for the grant of service connection for status post hysterectomy with bilateral salpingo-oopherectomy secondary to service-connected Crohn's disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).  In May 2012, the appellant requested that the appeals for increased ratings and temporary total rating be withdrawn.  Therefore, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of those issues and they are dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in a letter dated in September 2009, prior to the rating on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist requirements have been fulfilled with regard to the evidence relevant to awarding an earlier effective date in this claim.  Moreover, the Board observes that in light of the Board's findings below, there is no reasonable possibility that any additional development would aid the Veteran's claim.  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  Brannon v. West, 12 Vet. App. 32 (1998) (mere presence of medical evidence of a condition does not establish an intent to seek service connection for the disability).  The term claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  

In June 1994, the Veteran filed claims for service connection residuals of a hysterectomy and a bilateral oophorectomy, including secondary to medication for service-connected disability.  December 1994, August 1995, and November 1995 rating decisions denied the claims.  The Veteran was informed of the decisions and appealed to the Board.  In an August 1997 decision, the Board denied service connection for residuals of a hysterectomy with bilateral oophorectomy, secondary to service-connected ulcerative colitis or the use of Prednisone.  She did not file a Motion for Reconsideration or appeal the decision to the United States Court of Appeals for Veterans Claims.  Accordingly, the Board's August 1997 decision became final.  38 U.S.C.A. § 7104 (West 2002).  

On July 28, 2009, the RO received correspondence and additional evidence from the Veteran requesting service connection for hysterectomy with bilateral salpingo-oopherectomy, secondary to service-connected Crohn's disease.  After the notice and duty to assist provisions had been completed, the RO reopened the claim and granted service connection for the disability, effective July 28, 2009, the date her request to reopen a previously denied claim was received.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  There are no earlier documents in the file dated between the notice of the August 1997 Board decision and the Veteran's July 2009 correspondence that may be construed as an informal claim for service connection for the purpose of assigning an earlier effective date for the grant of service connection.  Consequently, whether considered an original claim or a reopened claim based on the receipt of new and material evidence, July 28, 2009 is the earliest date that may be assigned for the grant of service connection forstatus post hysterectomy with bilateral salpingo-oopherectomy secondary to service-connected Crohn's disease.  38 C.F.R. § 3.400 (2013).  Therefore, an earlier effective date is not warranted.  

The Board has considered the Veteran's contention that she is entitled to an effective date in 1994 when she initially filed a claim for service connection.  However, the August 1997 Board decision that denied that claim is final.  When a decision is final, only a request for a revision premised on clear and unmistakable error can result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To the extent that she and her representative allege that there was clear and unmistakable error in the August 1997 Board decision, a motion for such review must be filed directly with the Board in accordance with the relevant laws and regulations.  38 C.F.R. § 20.1404 (2013)






















	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for an increased rating for a right shoulder disability is dismissed.

The appeal for an increased rating for a left shoulder disability is dismissed.

The appeal for an increased rating for a right knee disability is dismissed.

The appeal for an increased rating for a left knee disability is dismissed.

The appeal for an increased rating for a right ankle disability is dismissed.

The appeal for an increased rating for a left ankle disability is dismissed.

The appeal for an increased rating for a right hip disability is dismissed.

The appeal for an increased rating for a left hip disability is dismissed.

The appeal for entitlement to a temporary total rating for hospitalization or convalescence is dismissed.

An effective date prior to July 28, 2009 for the grant of service connection for status post hysterectomy with bilateral salpingo-oopherectomy, secondary to service-connected Crohn's disease, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


